Exhibit 10.2

      Confidential   Execution Copy

TRANSITION SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Definitions
    2  
2. Services to be Provided
    8  
3. Term and Termination
    16  
4. Fees; Invoicing; Taxes
    16  
5. Indemnity and Disclaimer of Warranty
    23  
6. Disclaimer of Warranty
    23  
7. Confidentiality
    23  
8. Relationships Between the Parties
    25  
9. Access and Cooperation
    25  
10. Regulatory Matters
    27  
11. Assignment
    27  
12. Force Majeure/Delay
    27  
13. Entire Agreement
    27  
14. Conflicts
    27  
15. Third-Party Rights
    28  
16. Notices
    28  
17. Counterparts
    28  
18. Amendment; Waiver
    28  
19. Severability
    29  
20. Survival
    29  
21. Certain Phrases; Calculation of Time; Consents and Approvals
    29  
22. Headings
    30  
23. Work Orders, Schedules and Exhibits
    30  
24. Governing Law
    30  
25. No Joint Liability
    31  
26. IT Spaces
    31  

i



--------------------------------------------------------------------------------



 



Table of Exhibits

     
Exhibit A
  IT Spaces
 
 
Exhibit B
  Additional Employees
 
 
Exhibit C
  Form of Work Order
 
 
Exhibit D
  Access to Providers’ Information Systems
 
 
Exhibit E
  Headcount Plan
 
 
Exhibit F
  Product Volume Plan
 
 
Exhibit G
  Object Code Licensed Software
 
 
Exhibit H
  Purchaser Third Party Consents

Table of Schedules

     
Schedule A
  Not Used
 
 
Schedule B
  Services
 
 
Schedule C
  Service Levels
 
 
Schedule D
  Governance
 
 
Schedule E
  Charges
 
 
Schedule F
  Migration

ii



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
TERMS AND CONDITIONS
     This Transition Services Agreement (this “Agreement”) is made and entered
into as of 19 March 2010 and effective as of the Closing Date, by and between:

(1)   Nortel Networks Corporation, a Canadian corporation (“NNC”),

(2)   Nortel Networks Limited, a Canadian corporation (“NNL”),

(3)   Nortel Networks Inc., a Delaware corporation (“NNI”),

(4)   Nortel Networks UK Limited (in administration), a company incorporated in
England (Company number 03937799) (“NNUK”), acting by its joint administrators
A. R. Bloom, S. J. Harris, A. M. Hudson and C. J. W. Hill of Ernst & Young LLP
of 1 More London Place, London SE1 2AF, United Kingdom, who act as agent only of
NNUK and without any personal liability whatsoever (collectively, the “UK Joint
Administrators”),

(5)   Nortel Networks (Ireland) Limited (in administration), a company
incorporated in the Republic of Ireland (Company number 40287) (“NN Ireland”),
acting by its joint administrators A. R. Bloom and D. Hughes of Ernst & Young
Chartered Accountants of Harcourt Centre, Harcourt Street, Dublin 2, Ireland,
who act as agent only of NN Ireland and without any personal liability
whatsoever (together with the UK Joint Administrators, the “Joint
Administrators”),

(6)   each of the Other Sellers (as defined in the ASA),

(7)   each of the Joint Administrators in their respective capacities as joint
administrators of respectively NNUK and NN Ireland only, acting as agent of
respectively NNUK and NN Ireland and without any personal liability whatsoever,
and

(8)   Ciena Corporation, a Delaware corporation (“Purchaser”),

each a “Party” and collectively, the “Parties”.
     WHEREAS, Purchaser and the Main Sellers (together with the Other Sellers)
have entered into the Amended and Restated Asset Sale Agreement, dated
November 24, 2009 (the “ASA”), pursuant to which Purchaser has agreed to
purchase and the Main Sellers (and those other persons) have agreed to sell that
part of the Business carried on by the Main Sellers (and those other persons);
     WHEREAS, Purchaser and the EMEA Sellers (together with certain other
persons) have entered into the Asset Sale Agreement, dated October 7, 2009, as
amended (the “EMEA ASA”), pursuant to which Purchaser and the EMEA Designated
Purchasers designated by the Purchaser have agreed to purchase and the EMEA
Sellers (and those other persons) have agreed to sell (subject to the
irrevocable offer wording in Schedule 6 to the EMEA ASA) that part of the
Business ( as defined in the ASA) carried on by the EMEA Sellers (and those
other persons) (the

1



--------------------------------------------------------------------------------



 



sale of the Business under the ASA and the EMEA ASA is hereinafter collectively
referred to as the “Transactions”);
     WHEREAS, Purchaser desires to receive and Sellers (as defined below) have
agreed to provide or to cause their Affiliates to provide after the Closing Date
(as defined in the ASA) certain transition services related to the Business on
the terms and subject to the conditions of this Agreement and as set forth in
the Schedules hereto and any subsequent Work Orders (as defined below);
     NOW, THEREFORE, in consideration of the foregoing and the respective
covenants, agreements, undertakings and obligations set forth herein and other
consideration, the sufficiency and adequacy of which are hereby acknowledged,
the Parties hereto agree as follows:
     1. Definitions
     Unless otherwise defined in these Terms and Conditions or the Exhibit and
Schedules hereto, any capitalized term used herein shall have the meanings
assigned to such term in the ASA. The following capitalized terms used in this
Agreement shall have the meanings set forth below:
     “Active Employees” means those Transferred Employees and Additional
Employees using the Services and having access to Providers’ systems.
     “Additional Employees” means those employees of Purchaser, a Designated
Purchaser or an EMEA Designated Purchaser, other than Transferred Employees, and
Business NPWs who require the use of Services in connection with the Business
and are either identified on Exhibit B (Additional Employees) or are otherwise
individually approved by Sellers, such approval not to be unreasonably withheld
or delayed.
     “Administration” means, the administration of each TSA EMEA Seller under
the Insolvency Act in accordance with the EC Regulation.
     “Administration Expense” has the meaning set forth in the EMEA ASA.
     “Agreement” has the meaning set forth in the preamble.
     “ASA” has the meaning set forth in the recitals.
     “Assumptions” means (i) those assumptions set forth under the Assumptions
section of the relevant Services Schedule or Work Order, and (ii) the
assumptions that the actual headcount or product volume will not exceed [*] of
the Headcount Plan or Product Volume Plan, respectively.
     “Authorized Workers” has the meaning set forth in Exhibit D (Access to
Providers’ Information Systems).
     “Business NPW” means an employee of a third-party contractor to Purchaser
who is using the Services and has access to Providers’ Information Systems.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     “Change” has the meaning set forth in Schedule D (Governance).
     “Charges” with respect to any Service means the applicable Fees, Pass
Through Expenses, and Purchaser’s share of Segregation and Other Costs.
     “Confidential Information” has the meaning set forth in Section 7(a).
     “Contract Service Providers” means those contractors to Purchaser using the
Services and having access to Providers’ Information Systems and identified in
Part A of Schedule B (IT Infrastructure Services).
     “Disclosing Party” has the meaning set forth in Section 7(a).
     “Drop Dead Date” has the meaning set forth in Section 2(a)(ii).
     “EC Regulation” has the meaning set forth in the EMEA ASA.
     “EMEA ASA” has the meaning set forth in the recitals.
     “EMEA Designated Purchaser” has the meaning set forth in the EMEA ASA.
     “Excess VAT” has the meaning set forth in Section 4(f)(vi).
     “Equipment Premises” has the meaning set forth in Section 26.
     “Equipment Rooms” has the meaning set forth in Section 26.
     “Fee Principles” means the aggregate of the following cost elements, each
without any mark-up, premium or any addition other than administrative cost
allocations consistent with Sellers’ internal charging methods as at the
Reference Date:
[*]
     “Fees” means those fees set forth in the Fee Schedule and Work Orders.
     “Fee Schedule” has the meaning set forth in Section 5.28 of the Sellers
Disclosure Schedule, as such Schedule may be amended from time to time pursuant
to Sections 4(a)(v), 4(b), 4(c) and 4(d) and pursuant to the Change procedures
set forth in Section 5 of Schedule D (Governance).
     “Financial Performance Escrow” means $15,000,000 of the Transition Services
Escrow Amount.
     “Firewall” has the meaning set forth in Section 9(c).
     “Force Majeure Event” means any act of God, fire, flood, storm or
explosion; any strike, lockout or other material labor disturbance (other than
by employees of the Party or its Affiliates seeking to assert the occurrence of
a Force Majeure Event); any industry-wide material shortage of facilities,
labor, materials or equipment; any substantial and unforeseen change in
applicable
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



Law; any riot, war, act of terror, rebellion or insurrection; any industry-wide
embargo or fuel or energy shortage; any material interruption in
telecommunications, Internet or utilities services; or any other similar event,
in each case beyond the reasonable control of a Party and that actually
prevents, hinders or delays such Party from performing its obligations under
this Agreement, but only to the extent such prevention, hindrance or delay could
not have been avoided with reasonable planning for business continuity and
disaster recovery, consistent with industry practice.
     “General Service Level Escrow” means [*] of the Transition Services Escrow
Amount.
     “Headcount Plan” means those Active Employees and employees of Contract
Service Providers projected to use the Services and requiring access to
Providers’ systems at the time of such forecast, initially set forth in
Exhibit E (Headcount Plan), as amended from time to time in accordance with
Section 4(c).
     “Insolvency Act” has the meaning set forth in the EMEA ASA.
     “Interest Rate” means the prime rate published in the Eastern Edition of
The Wall Street Journal or a comparable newspaper if The Wall Street Journal
shall cease to publish the prime rate.
     “Joint Administrators” has the meaning set forth in the preamble.
     “Loaned Employees” shall mean those employees who shall continue to be
employed by the Sellers (other than the TSA EMEA Sellers) subsequent to the
Closing pursuant to the Loaned Employee Agreement.
     “Losses” has the meaning set forth in Section 5(a).
     “Migration Services” has the meaning set forth in Section 2(h).
     “NBS Employees” means those employees of Providers engaged in delivering
Business Services to Purchaser or a Recipient.
     “NBS Equipment” has the meaning set forth in Section 26.
     “New Service” has the meaning set forth in Schedule D (Governance).
     “NN Ireland” has the meaning set forth in the preamble.
     “NNC” has the meaning set forth in the preamble.
     “NNI” has the meaning set forth in the preamble.
     “NNL” has the meaning set forth in the preamble.
     “NNUK” has the meaning set forth in the preamble.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



     “Nortel Retained Businesses” has the meaning set forth in the Intellectual
Property License Agreement dated 19 March 2010 between NNL and the Purchaser.
     “Other Sellers” has the meaning set forth in the preamble.
     “Party” or “Parties” has the meaning set forth in the preamble.
     “Pass Through Expenses” means those expenses incurred by Provider to third
parties that are either included in the cost elements enumerated below or
described with greater particularity in the categories set forth in Annex E3
(Pass Through Expenses) to Schedule E (Charges), or approved in advance by
Purchaser. Providers shall pass such expenses on to Purchaser without any
mark-up, premium, administrative charge or other addition. The following
categories of Pass Through Expenses are approved by the Purchaser:
[*]
     “Performance Standards” means those standards of performance for the
Services as set forth in Section 2(f).
     “Permitted Systems” has the meaning given to it in Exhibit D (Access to
Providers’ Information Systems).
     “Product Volume Plan” means the estimated volume of product flow through
the order-to-cash cycle over the Term at the time of such forecast, initially
set forth in Exhibit F (Product volume Plan), as amended from time to time in
accordance with Section 4(b).
     “Project” has the meaning given to it in Schedule D (Governance).
     “Provider” means a Seller or its Affiliate providing a Service under this
Agreement (whether directly or indirectly by a third party at the direction of
such Seller or Affiliate).
     “Provider NPW” means an employee of a third-party contractor to a Provider
who is either currently performing or will perform Services.
     “Providers’ Information Systems” has the meaning given to it in Exhibit D
(Access to Providers’ Information Systems).
     “Purchaser” has the meaning set forth in the preamble.
     “Purchaser Data” has the meaning set forth in Section 2(i)(i).
     “Purchaser Indemnified Party” has the meaning set forth in Section 5(a).
     “Purchaser Responsibilities” has the meaning set forth in Section 2(b).
     “Purchaser Third Party Consents” means those consents set forth in
Exhibit H (Purchaser Third Party Consents).
     “Receiving Party” has the meaning set forth in Section 7(a).
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



     “Recipient” means the Purchaser or its Affiliate to whom a Service is
provided under this Agreement.
     “Reference Date” means March 1, 2009.
     “Relevant EMEA Seller” has the meaning set forth in paragraph (e) of the
definition of Pass Through Expenses.
     “Representatives” has the meaning set forth in Section 7(c).
     “Restricted Access Active Employees” means those Transferred Employees, as
determined during the refinement of Services pursuant to Section 5.28 of the
Sellers Disclosure Schedule, subject to changes after Closing as reasonably
agreed by the Parties, that (i) are permitted to access the Sellers’
Confidential Information, (ii) are individually approved by the Sellers (such
approval not to be unreasonably withheld or delayed), and (iii) have
individually executed a confidentiality agreement with terms and conditions
substantially consistent with those set forth in Section 7 as may be reasonably
required by Sellers in order to permit access to particular Sellers’
Confidential Information.
     “Retention Costs” means those costs set forth in the Retention Plan (as
such is defined in Section 2(b) of Schedule D (Governance) and paid by Purchaser
as part of the Fees in accordance with Section 2(b) of Schedule D (Governance).
     “Sales Tax” has the meaning set forth in Section 4(f)(i).
     “Secondary Proceedings” means any insolvency proceedings opened in
accordance with Article 3(3) of the EC Regulation.
     “Segregation and Other Costs” means the amount equal to the sum of the
following (in each case to the extent reasonably incurred in and allocable to
enabling use of or provision of the Services to the Recipients) and without any
mark-up, premium or any addition other than administrative cost allocations
consistent with Sellers’ internal charging methods as at the Reference Date:
[*]
     “Seller Indemnified Party” has the meaning set forth in Section 5(b).
     “Seller Third Party Consents” means those Third Party Consents other than
Purchaser Third Party Consents.
     “Sellers” means the Main Sellers, the Other Sellers and the TSA EMEA
Sellers.
     “Service Coordinators” has the meaning set forth in Schedule D
(Governance).
     “Service Credit” means an amount due to Purchaser on account of a Service
Shortfall payable as set forth in Sections 2(f)(iii) – 2(f)(iv).
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



     “Service Level” means those measurable standards of performance required
for certain of the Services and designated as such in Section 2(f)(iv) and
Schedule C (Service Levels).
     “Services Shortfall” has the meaning set forth in Section 2(f)(ii).
     “Services” has the meaning set forth in Section 2(a).
     “Services Schedules” means Schedule B (Services).
     “Shortfall Notice” has the meaning set forth in Section 2(f)(ii).
     “Shortfall Services” has the meaning set forth in Section 2(f)(ii).
     “Term” means the period commencing on the Closing Date and terminating on
the date on which the last to expire or terminate TSA Periods expires or
terminates, but in any event (i) not exceeding twenty-four (24) months from the
Closing Date, and (ii) in the case of the TSA EMEA Sellers, not exceeding twelve
(12) months from the Closing Date.
     “Terms and Conditions” means this Agreement excluding all Work Orders,
Schedules, Exhibits, and Annexes to the Schedules.
     “Third Party Consents” means those consents and licenses from third parties
necessary (i) for Sellers to provide the Services to Purchaser under this
Agreement without infringing on any third party proprietary right, and (ii) for
Purchaser to use the Services in the Business or in support of the Business
throughout the Term hereof.
     “Third Party Provisions” has the meaning set forth in Section 15.
     “Transactions” has the meaning set forth in the recitals.
     “Transferred Employees” means the Transferred Employees (as defined in the
ASA), the Transferring Employees (as defined in the EMEA ASA) and the Loaned
Employees.
     “Transition Services Escrow Amount” means an amount in immediately
available funds equal to $30,000,000, to be allocated and distributed in
accordance with this Agreement and the Escrow Agreement.
     “TSA EMEA Sellers” means NNUK and NN Ireland.
     “TSA Period” means, with respect to any Service or sub-category of Service,
the period of time set forth in the applicable Schedule or Work Order hereto (if
any) during which Provider(s) will perform such Service or sub-category of
Service, which in the case of Services provided by the TSA EMEA Sellers will not
be beyond twelve (12) months from the Closing Date.
     “UK Joint Administrators” has the meaning set forth in the preamble.
     “VAT” has the meaning set forth in the EMEA ASA.

7



--------------------------------------------------------------------------------



 



     “Work Order” means the document setting out the terms and conditions of a
Change to a Service, including a Project or New Service, as mutually agreed by
the applicable Seller and Purchaser, the form of which is attached hereto as
Exhibit C.
     2. Services to be Provided
     (a) Services
     Subject to the other provisions of this Agreement, each Seller hereby
agrees to provide, or to cause one or more of the Providers to provide:
          (i) the tasks, functions, services and responsibilities set forth in
the Services Schedules and in any Work Orders agreed to in writing by the
Parties;
[*]
during the Term for the applicable TSA Period, upon the terms and conditions of
this Agreement, its Exhibits, Schedules and Work Orders (if any) (collectively,
the “Services”), provided that (x) in respect of each TSA EMEA Seller, the
Services Schedules set out explicitly each Service which is to be provided by
such TSA EMEA Seller and a TSA EMEA Seller shall only be obliged to provide
those Services which are so allocated to it and any Migration Services required
of it to deliver a Project agreed by the Parties in accordance with
Section 2(h), (y) within six (6) months after Closing and with a view to
assisting the Purchaser to develop its migration strategy to ensure the
stability of the supply of Services to the Purchaser after the first anniversary
of the date of this Agreement, the TSA Sellers (other than the TSA EMEA Sellers)
will initiate meetings with the Purchaser with a view to assisting them to
establish a viable migration strategy for relevant Services, pursuant to which
appropriate Migration Services will be identified in accordance with Section
2(h) and Schedule F (Migration), and (z) on the first anniversary of the Closing
Date (the “Drop Dead Date”), the TSA EMEA Sellers and the Joint Administrators
shall cease to be parties to this Agreement and shall be relieved of any further
obligations under this Agreement and any Services to be provided by a TSA EMEA
Seller (without prejudice to any claims that have arisen prior to that date).
For the purposes of clarity, after the Drop Dead Date, the Sellers (other than
the TSA EMEA Sellers) shall likewise have no obligations respecting any Services
formerly provided by TSA EMEA Sellers (other than with respect to any Migration
Services agreed as aforesaid, respecting any claims that have arisen prior to
that date, and as otherwise agreed by the Parties).
     (b) Purchaser Responsibilities
     Unless otherwise expressly agreed in writing by the Parties, the Services
shall not include:
          (i) those tasks, functions, services and responsibilities specifically
listed and set forth in the “Purchaser Responsibilities” section of the Services
Schedules or any Work Orders, including Purchaser’s responsibility to provide
all reasonably necessary access to the Assets and EMEA Assets listed in such
Purchaser Responsibilities section,
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



          (ii) the obligations of the Purchaser pursuant to Section 2(j)
(Third-Party Consents and Licenses), and
          (iii) those tasks, functions, services and responsibilities formerly
undertaken in support of the Business by Transferred Employees on behalf of
Sellers, to the extent that the same are reasonably required for Sellers to
perform the Services,
(collectively, the “Purchaser Responsibilities”).
     (c) Seller Responsibilities
     Except for the Purchaser Responsibilities, each Seller is severally
responsible for (i) performing all tasks, functions, services, and
responsibilities reasonably required to perform the Services (or, in the case of
the TSA EMEA Sellers, as reasonably required to perform those Services to be
provided by it in accordance with Section 2(a)), and (ii) providing all
resources reasonably required for the performance of the Services (or, in the
case of the TSA EMEA Sellers, to provide those resources reasonably required for
the performance of the Services to be provided by it in accordance with
Section 2(a)) in accordance with this Agreement.
     (d) Applicable Laws
     Sellers shall perform the Services, or cause the Services to be performed,
in accordance with all applicable Laws, including the Foreign Corrupt Practices
Act, 15 U.S.C.A. §§ 78dd-1, et seq., laws addressing the treatment of labor
including child labor, environmental laws, and data privacy laws, whether such
laws are applicable to Providers or to Recipients (in the latter instance, to
the extent such applicable Law and any Changes required thereby is notified to
Providers by the Recipients). Notwithstanding anything in this Agreement, no
Provider shall be required to take any action (including by providing any
Services) that would constitute, or that such Provider reasonably believes would
constitute a violation of a court order or applicable Law. For purposes of
clarity, neither Party shall construe as a violation of applicable Law
Providers’ provision of the Services in the face of claims by nongovernmental
Persons that the Services infringe such party’s proprietary rights because
either Party failed to obtain a Third Party Consent, except that no Provider
shall be required to breach the order of a court or any other governmental
authority having jurisdiction.
     (e) Relief from Performance
          (i) Sellers will be excused from a failure to perform a task,
function, service, or responsibility under this Agreement in accordance with
Section 2(f)(i)(A) only to the extent that Sellers’ performance was:
          (A) dependent upon an Assumption scheduled in the Services Schedules
or Work Orders, and such Assumption turns out to be inaccurate,
          (B) dependent upon Purchaser’s performance of a Purchaser
Responsibility and Purchaser failed to perform, or performed in a deficient
manner, such Purchaser Responsibility, or

9



--------------------------------------------------------------------------------



 



          (C) dependent upon Purchaser’s compliance with Section 9 or 26 and
Purchaser failed to so comply,
          (ii) Sellers will be excused from a failure to perform a task,
function, service, or responsibility under this Agreement in accordance with the
relevant standards required by Section 2(f)(i)(B) only to the extent that
Sellers’ performance was:
          (A) dependent upon an Assumption schedule in the Services Schedules or
Work Orders, and such Assumption turns out to be materially inaccurate,
          (B) dependent upon Purchaser’s performance of a Purchaser
Responsibility that Purchaser failed to perform, or performed in a deficient
manner, or
          (C) a direct consequence of Purchaser’s material breach of Section 9
or Section 26,
provided that, with respect to both Sections 2(e)(i) and 2(e)(ii): (m) Sellers
sufficiently promptly (so as not to prejudice the Purchaser) notified Purchaser
upon becoming aware of the Purchaser’s failed or deficient performance of the
Purchaser Responsibility or that an Assumption is inaccurate, (n) Purchaser did
not cure its failed or deficient performance or relieve Provider’s dependency on
such Assumption within such a time period so as to reasonably enable Sellers’
performance in accordance with this Agreement, and (o) Sellers establish that
the relevant Provider used commercially reasonable efforts to perform its
obligations, including by way of workarounds or other means (all in accordance
with the Change procedures set forth in Section 5 of Schedule D (Governance)),
notwithstanding Purchaser’s failed or deficient performance or the inaccurate
Assumption; and provided further that, with respect to both Sections 2(e)(i)(B)
and 2(e)(ii)(B), to the extent that the relevant Purchaser Responsibility
relates to the obligations of the Purchaser pursuant to Section 2(j)
(Third-Party Consents and Licenses), Seller shall be excused under this Section
2(e) only to the extent Sellers are (y) directed by order of a court of
competent jurisdiction to cease and desist using an item covered by a Purchaser
Third Party Consent, or (z) a third party’s action denies Sellers necessary
physical or logical access to an item covered by a Purchaser Third Party
Consent, and (respecting both items (y) and (z) herein), Sellers otherwise
comply with the requirements of this Section 2(e).
          (iii) For purposes of clarity, except as set forth in Sections 3(d)
(Term and Termination), 4(d) (Updates), and 12 (Force Majeure/Delay), this
Section 2(e) establishes Sellers’ sole relief from performance of the Services
in accordance with Section 2(f)(i) and Schedule C (Service Levels).
     (f) Standard of Performance
          (i) Each of the Sellers shall provide, or cause to be provided, the
Services hereunder to the Recipients:
          (A) with the same degree of care and skill with which it performed
similar services for the Business in the ordinary course of business on the
Reference Date (subject to deviations beyond such Seller’s reasonable control
that may be caused by (x) changes in the delivery of Services as a result of the
Transaction, or (y) changes in the

10



--------------------------------------------------------------------------------



 



nature or quality of relationships with third parties arising from the sale of
the Business to Purchaser, to the extent such changes exist despite Sellers
having used commercially reasonable efforts either to maintain such
relationships or, as may be appropriate, to provide reasonable workarounds in
respect of any degradation in the same), and in such regard each of the Sellers
shall continue to provide such Services to the Business after the Closing Date
with the same level of priority relative to other businesses of the Sellers as
the Sellers provided such Services to the Business on the Reference Date in the
ordinary course, and
          (B) in accordance with the Service Levels as set forth in
Section 2(f)(iv) and Schedule C (Service Levels), as they may be amended from
time to time in accordance with this Agreement.
          (ii) If the quality or performance of the Services provided hereunder
falls below the relevant standard required by Section 2(f)(i) and such
deficiency is not otherwise excused herein (a “Services Shortfall”), Purchaser
may notify the relevant Service Coordinator in writing of such Services
Shortfall (a “Shortfall Notice”), and the relevant Provider shall, within the
time specified in the applicable Schedule or, if no time is specified, within a
time period that is reasonably appropriate in the circumstances, correct in all
material respects such Services Shortfall, create an appropriate workaround, or
re-perform in all material respects such Service at the request of Purchaser and
at the expense of Seller. Shortfall Notices will specify in reasonable detail
the particular error or defect in relation to the performance of the Services
and be submitted no more than fifteen (15) days from the date such error or
defect was discovered by Purchaser. If a Provider fails to remedy such Services
Shortfall as required by this Section 2(f)(ii), Purchaser may escalate the
matter for resolution through the dispute resolution process set forth in
Section 9 of Schedule D (Governance), and the Provider and Purchaser shall
promptly implement any remedy determined in accordance with Section 9 of
Schedule D (Governance). To the extent the applicable Schedule does not
otherwise provide, if (w) Purchaser notifies Seller of the same Services
Shortfall in any two consecutive months, (x) the Services Shortfalls relate to
performance in accordance with Section 2(f)(i)(A) and they are material, (y)
Sellers do not dispute the existence of such Services Shortfalls in accordance
with Section 9 of Schedule D (Governance), and (z) such dispute is not ongoing
or resolved in Sellers’ favor, Purchaser may upon ten (10) days’ prior notice to
Seller elect to terminate the Services that are the subject of the Services
Shortfall (the “Shortfall Services”) and procure such Services instead from a
third-party provider or provide the Services itself at Seller’s sole cost and
expense; provided always that, Purchaser shall have paid all relevant Charges to
Providers in respect of the Shortfall Services and provided further that the
cost of Purchaser’s recourse to the aforesaid remedies shall be reasonable in
all of the circumstances. Subject to the aforesaid provisos, if Purchaser so
elects and it is not commercially practical to receive or self provide, as
applicable, only the Shortfall Services, such additional Services as are
necessary make the receipt of the Shortfall Services commercially practical may
also be procured or self-provided at Seller’s sole cost and expense.
          (iii) Some, but not all, Service Levels have an associated Service
Credit payable to Purchaser in the event that Sellers fail to meet the Service
Level in an applicable measurement period. In the event that a Services
Shortfall relates to a Provider’s failure to comply with a Service Level that
includes a Service Credit, Purchaser will be entitled to receive

11



--------------------------------------------------------------------------------



 



a Service Credit as set forth in Schedule C (Service Levels). If Purchaser
believes that it is entitled to a Service Credit, Purchaser may submit notice to
the Escrow Agent requesting such Service Credit to be withdrawn from the General
Service Level Escrow and delivered to Purchaser in accordance with the Escrow
Agreement, with a copy of such notice provided to the Sellers. If the Sellers
dispute Purchaser’s entitlement to such Service Credit, Sellers will notify the
Escrow Agent and Purchaser of such dispute, and the Parties will resolve such
dispute in accordance with Section 9 of Schedule D (Governance); upon the
resolution of such dispute, (A) the Parties shall either jointly notify the
Escrow Agent of the resolution of such dispute, or (B) either Party may provide
the Escrow Agent with reasonable evidence of the disposition of such dispute.
          (iv) Financial Close Service Level and Service Credit
          (A) Subject to the last sentence of this Section 2(f)(iv)(A), at any
time in connection with either of Purchaser’s first two quarterly financial
close processes that occurs after the Closing Date, in the event that
Provider(s) fails to deliver to Purchaser, no later than the [*], materially all
the financial data identified in Annex C1 (Quarterly Financial Closing Data
Requirements) to Schedule C (Service Levels) or, (provided Purchaser has given
reasonable notice thereof) otherwise reasonably required for Purchaser to comply
with Purchaser’s SEC quarterly financial reporting requirements, then Purchaser
may elect to receive a Service Credit by submitting notice to the Escrow Agent
requesting such Service Credit to be withdrawn from the Financial Performance
Escrow and delivered to Purchaser in accordance with the Escrow Agreement, with
a copy of such notice provided to the Sellers. If Seller’s performance is late,
the Service Credit for such failure will be [*]. In the event that the first
monthly financial close to occur after the Closing Date is a quarterly close,
Purchaser may elect, by giving thirty (30) days’ prior written notice to
Sellers, to apply this Section 2(t)(iv)(A) to the second and third quarterly
close processes only that occur after the Closing Date.
          (B) If the Sellers dispute Purchaser’s entitlement to escrow amounts
under Section 2(f)(iv)(A), Sellers will notify the Escrow Agent and Purchaser of
such dispute, and the Parties will resolve such dispute in accordance with
Section 9 of Schedule D (Governance); upon the resolution of such dispute,
(A) the Parties shall either jointly notify the Escrow Agent of the resolution
of such dispute, or (B) either Party may provide the Escrow Agent with
reasonable evidence of the disposition of such dispute.
          (C) For purposes of clarity, the amounts that Purchaser may claim
under Section 2(f)(iv) are in addition to, and not a part of or in lieu of
amounts Purchaser may claim under Section 2(f)(iii), unless and only to the
extent that a failure giving rise to a claim under Section 2(f)(iii) had no
material impact on the Services other than with respect to Purchaser’s ability
to meet its financial reporting obligations.
          (D) Sellers specifically acknowledge and agree that Service Credits
and amounts withdrawn from escrow under this Section 2(f) are adjustments to the
Charges for the relevant period to reflect the reduced level of, and value of,
the Service to Purchaser, and are not an estimate of the loss or damage that may
be suffered by Purchaser as a result of Provider(s)’ failure to achieve a
Service Level.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



     (g) Sellers’ Escrow Draw-Down
          (i) Thirty (30) days after Purchaser’s second (or, third, as may be
applicable pursuant to Section 2(f)(iv)(A) above) quarterly close process that
occurs after the Closing Date is complete, the Escrow Agent shall pay to Sellers
any amounts in the Financial Performance Escrow that Purchaser has not requested
under Section 2(f)(iv); thereafter, and upon resolution of all disputes between
the Parties regarding Purchaser’s rights to Financial Performance Escrow
amounts, as such disputes are resolved in accordance with Section 9 of
Schedule D (Governance), the Escrow Agent shall pay to Sellers any remaining
amounts in the Financial Performance Escrow.
          (ii) Ten (10) days after delivery of the Providers’ Service Level
metrics report for the period ending on the first anniversary of the Closing
Date, which report shall include notice from the Provider of the forthcoming
draw-down in accordance herewith, if:
          (A) [*] or more has not been paid to Purchaser from the General
Service Level Escrow, and
          (B) all disputes brought by Sellers contesting Purchaser’s rights to
amounts in the General Service Level Escrow for Services rendered in the first
year of this Agreement in accordance with Section 9 of Schedule D (Governance)
have been resolved, or, to the extent such disputes remain outstanding, such
disputes relate to Service Credits that, in aggregate and if paid to Purchaser,
would bring the aggregate paid to Purchaser from the General Service Level
Escrow to an amount less than [*],
the Escrow Agent shall pay to Sellers an amount equal to [*] minus any amounts
either paid to Purchaser from the General Service Level Escrow or under dispute
in accordance with Section 9 of Schedule D (Governance).
          (iii) Ten (10) days after delivery of Provider’s Service Level metrics
report for the period ending on the second anniversary of the Closing Date (or
the date on which the last remaining TSA Period expires or terminates, if such
date is earlier than the second anniversary of the Closing Date), which report
shall include notice from the Provider of the forthcoming draw- down, the Escrow
Agent shall pay to Sellers any amounts in the General Service Level Escrow that
Purchaser has not requested under Section 2(f)(iii); thereafter, and upon
resolution of all disputes between the Parties regarding Purchaser’s rights to
General Service Level Escrow amounts, as such disputes are resolved in
accordance with Section 9 of Schedule D (Governance), the Escrow Agent shall pay
to Sellers any remaining amounts in the General Service Level Escrow.
          (iv) Notwithstanding anything to the contrary in this Section 2(g), in
the event that Purchaser has any unsatisfied claims against Sellers under this
Agreement at the time Sellers are otherwise entitled to amounts under this
Section 2(g), the Escrow Agent shall not pay to Sellers any amounts from the
Transition Services Escrow Amount that would reduce remaining funds in the
Transition Services Escrow Amount below the amount of such outstanding claims
until such time as the claims are resolved and satisfied; for greater certainty,
the Parties agree that such amounts shall exclude any funds withheld under
Section 4(e)(ii). For purposes of
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



clarity, the Transition Services Escrow Amount is retained under this
Section 2(g)(iv) as security against Sellers’ ability to pay its liabilities
(excluding withheld funds under Section 4(e)(ii)), and the Transition Services
Escrow Amount is not a limitation of Sellers’ liability or indemnification
obligations under this Agreement.
     (h) Migration
     Each Seller shall provide, or cause one or more of the Providers to
provide, at any time during the Term, those tasks, functions, and services
reasonably requested by Purchaser and determined in accordance with the
provisions of Schedule F (Migration) to aid in the migration of the Services to
Purchaser or Purchaser’s third-party service provider(s) upon the termination or
expiration of any Services (collectively, the “Migration Services”).
     (i) Intellectual Property, Technology, and Data
          (i) Purchaser shall retain all right, title, and interest in and to
any data provided to the Sellers or any Provider under this Agreement or in
order to receive the benefit of the Services (collectively, “Purchaser Data”).
          (ii) Except as set forth in Section 2(i)(iii) the Parties agree that
each Provider or Recipient, as applicable, owns and shall retain sole ownership
of its intellectual property, technology and data, including any intellectual
property, technology or data (or improvements or modifications to any of the
foregoing) created or developed by such Provider or Recipient, as applicable, in
connection with the performance of Services hereunder.
          (iii) Purchaser shall retain all right, title, and interest in:
          (A) all business data (as opposed to system administrative data)
derived from Purchaser Data,
          (B) any intellectual property created exclusively as a work for hire
on a Project basis or as New Services provided exclusively to the Purchaser, and
          (C) all intellectual property created in the course of providing the
Services that relates exclusively to the Business and is not used and is not
applicable to or intended for use in any of the Nortel Retained Businesses or
for any other customers of Providers,
whether created by a Recipient, a Provider, or any third party.
          (iv) To the extent necessary to give effect to Sections 2(i)(i) to
2(i)(iii) upon the request of the owning Party, the Recipient or Provider, as
applicable, shall promptly, and shall cause its employees, agents and
contractors to promptly (a) disclose all information and provide copies of all
documents relating to such intellectual property to the owning party, (b) assign
all right, title and interest in any such intellectual property to the owning
party, and (c) execute such documents and do such other acts as the developing
party may reasonably request in relation to such intellectual property.

14



--------------------------------------------------------------------------------



 



          (v) If the receipt or provision of the Services hereunder requires the
use by the Provider or Recipient, as applicable, of the intellectual property,
technology or data of the Recipient or Provider, as applicable, then the
Recipient or Provider hereby grants such Provider or Recipient, as applicable, a
non-exclusive, royalty-free right to use such intellectual property, technology
and data for the sole purpose of, and only to the extent and duration necessary
for, the use, receipt or provision of the Services hereunder, pursuant to the
terms and conditions of this Agreement, including Section 7.
          (vi) Provider hereby grants Purchaser a perpetual, irrevocable,
non-exclusive, royalty-free license to use, solely for Recipients’ internal use
in the Business, any intellectual property created by Providers between the date
of execution of the ASA and the expiration or termination of the Term in support
of or during the course of performing the Services, to the extent that Providers
have rights in the same, and to the extent the same has been integrated by
Providers into the Business. The Parties agree that any trade secrets and
patentable processes which are not publicly available, and which are the subject
of the license granted in this Section 2(i)(vi) constitute Confidential
Information and will be treated as such in accordance with Section 7.
          (vii) Provider hereby grants Purchaser a perpetual, irrevocable,
non-exclusive, royalty-free license to use, in object code form only, those
software tools (excluding any patent or trademarks) listed in Exhibit G (Object
Code Licensed Software) and that have been integrated by Provider into the
systems of the Business during the Term in connection with the receipt of
Services, solely for Recipient’s internal use and solely in connection with the
operation of the Business; provided that the Recipient shall not modify such
Software and shall not use such Software in a manner that could reasonably cause
such Software to be subject to any GNU General Public License or any similar
freeware or open source license.
          (viii) Except as expressly provided herein, Provider shall not be
obligated under this Agreement to provide any software updates or support.
          (ix) Seller reserves all rights and licenses not expressly granted in
this Agreement, and nothing in this Agreement shall be construed as implying or
giving rise to any implied pant or license of any right not expressly set forth
in this Agreement.
     (j) Third-Party Consents and Licenses
          (i) The parties acknowledge that receipt of the Services, including
access to the Permitted Systems, requires Third Party Consents. Accordingly,
Providers, to the extent of their legal right so to do, if any, hereby grant to
Purchaser a sublicense under the rights Providers may have, if any, in such
third-party software, but only to the extent necessary to enable Recipients to
receive the Services as provided herein and only for such purpose.
[*]
     (k) Personnel and Contractors
     Except as set forth in Sections 2 and 3 of Schedule D (Governance), and
subject to their obligation to provide the Services in accordance with the
standards of performance set forth in
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



Section 2(f), each Provider will have the right, in its sole discretion, to
(A) designate which personnel or third-party contractors or service providers it
will assign to perform Services, and (B) remove and replace such personnel or
third-party contractors or service providers at any time.
     3. Term and Termination
[*]
     (e) This Agreement will expire with respect to any Service, unless
previously terminated pursuant to this Section 3, at the end of the applicable
TSA Period. Any termination of this Agreement with respect to any individual
Service shall not terminate the Agreement with respect to any other Service then
being provided hereunder. In any event, this Agreement shall expire in its
entirety at the end of the Term.
     (f) Notwithstanding any provision contained herein to the contrary, the TSA
EMEA Sellers and the Joint Administrators shall, without prejudice to the
continuing obligations of any other Seller under this Agreement, be relieved of
any further obligations under this Agreement (without prejudice to (i) any
accrued obligations of the TSA EMEA Sellers, (ii) any accrued rights of the
Purchaser, or (iii) any accrued Liabilities in relation to any obligations to
have been carried out by the TSA EMEA Sellers, in each of (i), (ii) or
(iii) prior to the Drop Dead Date) no later than that date that is twelve
(12) months following the Closing Date.
[*]
     4. Fees; Invoicing; Taxes
     (a) Charges
          (i) Schedule E (Charges) sets forth all Charges payable by Purchaser
for the Services; such amounts, together with Charges payable in association
with Changes and Work Orders, collectively constitute the Charges payable for
the Services. If a function, task, responsibility, or expense is part of the
Services, but no Charges for such are set forth in the applicable Services
Schedule or Work Order, then Provider(s) must nevertheless perform such
function, task, or responsibility, or incur such expense without a separate
charge hereunder; Purchaser shall not be liable for any other charges or fees
under the Agreement.
          (ii) Schedule E (Charges) and its Annexes shall include a non-binding
estimate of the Segregation and Other Costs. Purchaser will pay on Closing in
accordance with Sellers’ direction, the amount that shall represent [*] of all
Segregation and Other Costs incurred by Providers after the date of the ASA up
to Closing; provided however that such amount, together with [*] of all
Segregation and Other Costs (excluding those costs set out in paragraph (d) of
the definition of Segregation and Other Costs) incurred by Providers after the
Closing Date, which Purchaser shall pay as Charges from Provider, shall not
represent more than an aggregate total of [*] (excluding those costs set out in
paragraph (d) of the definition of Segregation and Other Costs). For clarity,
the cost of any audit conducted pursuant to Section 7(c)(i) or 7(c)(ii) of
Schedule D (Governance) shall be treated as a Segregation and Other Cost.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



          (iii) Except for Segregation and Other Costs, which may commence on
the date of the ASA (but shall not be payable until on or after the Closing),
Charges payable under this Agreement shall commence on the first calendar day
after the Closing Date. Charges payable under Work Orders shall commence on the
effective date of the applicable Work Order.
          (iv) In the event that Purchaser issues a purchase order or other
similar documentation in connection with the ordering of Services, any terms,
conditions, limitations, assumptions or the like in such documentation shall be
of no force or effect to the extent they conflict with, limit, expand, or
otherwise impact the interpretation of any provision of this Agreement.
Similarly, the Parties intend that if the invoices issued by the Sellers or a
Provider contain any terms, conditions, limitations, assumptions, or the like,
they shall be of no force or effect to the extent they conflict with, limit,
expand, or otherwise impact the interpretation of any provision of this
Agreement.
          (v) In the event that a Services Schedule or Work Order, or any
portion thereof, is terminated or expires in accordance with Section 3, the
Charges shall be reduced to reflect such termination or expiration.
          (A) If such terminated or expired Services constitute a line item cost
or collection of line item costs in the Fee Schedule, then the Charges shall
decrease by an amount equal to such line item(s) as of the date of such
expiration or termination.
          (B) To the extent the terminated or expiring Services constitute a
portion of a line item cost in the Fee Schedule, Provider(s) will provide
Purchaser with an estimate of proposed changes to the Charges in accordance with
Section 5(c) of Schedule D (Governance), taking into consideration Purchaser’s
reasonable comments and objections; the Parties shall resolve any dispute as to
the appropriate change to the Charges in accordance with Section 9 of Schedule D
(Governance).
     (b) Review for Change in Product Volume
     If, at any time during the Term, Purchaser revises the Product Volume Plan
such that the revised plan deviates from the last Product Volume Plan expressly
approved by the Parties (as indicated by being attached hereto or as
subsequently revised in accordance with Section 5 of Schedule D (Governance)) by
[*], then in accordance with Section 5 of Schedule D (Governance), Provider will
propose to Purchaser Changes to the Services, if any, necessary to accommodate
such revised volume and the changes in Charges for the Services and Service
Levels, if any, that will result from such revised volume. Purchaser may elect
to accept such proposed Changes, advise Provider of any reasons for disagreement
with Provider’s proposal, or revise the plan (in which latter case Provider will
update its proposal in this Section 4(b) if the revised Product Volume Plan
still deviates from the prior Product Volume Plan by more than [*]). If
Purchaser accepts the Changes, the Parties will revise the Fee Schedule as
provided in the Change Control Procedures set forth in Section 5 of Schedule D
(Governance).
     (c) Review for Change in Headcount
     If, at any time during the Term, Purchaser revises the Headcount Plan such
that the revised plan deviates from the last Headcount Plan expressly approved
by the Parties (as
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



indicated by being attached hereto or as subsequently revised in accordance with
Section 5 of Schedule D (Governance)) by [*], then in accordance with Section 5
of Schedule D (Governance), Provider will propose to Purchaser any Changes to
the Services, if any, necessary to accommodate such revised Headcount Plan and
the Changes in Charges for the Services and Service Levels, if any, that will
result from such revised headcount. Purchaser may elect to accept such proposed
Changes, advise Provider of any reasons for disagreement with Provider’s
proposal, or revise the forecast (in which latter case Provider will update its
proposal in this Section 4(e) if the revised Headcount Plan still deviates from
the prior Headcount Plan by more than [*]). If Purchaser accepts the Changes,
the Parties will revise the Fee Schedule as provided in the Change Control
Procedures set forth in Section 5 of Schedule D (Governance).
     (d) Updates
     Purchaser shall update both the Product Volume Plan and Headcount Plan
every quarter during the Term. Purchaser shall further revise the relevant plan
promptly if actual headcount or volume exceeds the then-current plan by more
than [*]. In such circumstances, Sellers shall use commercially reasonable
efforts to support actual headcount and volume increases (it being understood
that efforts to address excess volume and headcount are not commercially
reasonable to the extent that they jeopardize Sellers’ ability to comply with
the Service Levels set forth in Section 2(f)(iv) (Financial Close Service Level
and Service Credit)). Except for the Service Levels required by
Section 2(f)(iv), the Parties acknowledge and agree that the relevant
Performance Standards required by Section 2(f)(i) and Charges shall be adjusted
by agreement of the Parties, with retrospective effect, to accommodate the
reasonable impact of such unforeseen changes in headcount or volume and the
consequences of any resulting Changes on the Services, the Charges, and
associated Service Levels. If the relevant Parties fail to agree on revisions to
plans necessitated as aforesaid, the Parties hereby empower any arbitrator
appointed in accordance with the dispute resolution process set forth in
Section 9 of Schedule D (Governance), to make such revisions as may be
commercially reasonable. For purposes of clarity, Sellers shall meet the Service
Levels set forth in Section 2(f)(iv) (Financial Close Service Level and Service
Credit), and be liable for associated Service Credits, regardless of the actual
headcount or volume serviced during the relevant period. For purposes of
clarity, Purchaser may make a claim against the General Service Level Escrow for
perceived Service Level failures within the time frames set forth in
Section 2(f)(iii) for any period affected by the update process in this
Section 4(d), but may not draw down from the General Service Level Escrow until
after any adjustment provided for above has been settled in accordance with this
Section 4(d).
     (e) Invoices
          (i) Sellers shall provide Purchaser a consolidated invoice for all
Services on a monthly basis in arrears. Such invoice shall be of such form and
detail as to be reasonably acceptable to Purchaser, provided that the Purchaser
agrees that it shall be constituted by multiple invoices from certain Providers,
including each of the Main Sellers and the TSA EMEA Sellers, directed to the
Recipients receiving Services delivered by those Providers (or by other
Providers on whose behalf they are collecting payment) at the address specified
in Section 4(a)(vii). Invoices will include reasonable documentation on
allocation of Pass Through Expenses. Notwithstanding the preceding sentences, it
is agreed that a Recipient shall be entitled to promptly receive from a
Provider, and a Provider shall be entitled to issue to a Recipient, any
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



invoices necessary (including VAT invoices) for the relevant Recipient (or the
relevant Provider) to comply with its obligations or to claim any refund or
credit from a Tax Authority, in each case under applicable Tax Law.
          (ii) Subject to Section 4(a)(v), Purchaser shall pay, or cause the
appropriate Recipient to pay, all Invoices issued pursuant to Section 4(a)(i)
which relate to Fees, the Purchaser’s share of Segregation and Other Costs and
Pass Through Expenses (other than those which relate to freight charges) within
thirty (30) days following the date of the applicable invoice.
          (iii) At the beginning of each month the Seller will invoice the
Purchaser for Pass Through Expenses (other than those which relate to freight
charges) it paid on behalf of the Purchaser in the previous month. The Purchaser
shall implement commercially reasonable procedures designed to cause invoices
issued pursuant to this section to be paid, subject to Section 4(a)(v), within
ten (10) days following the date of the applicable invoice. Such efforts shall
include configuring Purchaser’s accounts payable system to schedule the payment
of such invoices on such basis. No failure to make a payment in accord with the
accelerated schedule set forth in this Section 4(a)(iii) shall constitute a
default or breach of this Agreement.
          (iv) For Pass Through Expenses related to freight charges, each of
Nortel Networks Inc. and Nortel Networks UK Limited shall on Monday each week
provide Purchaser with a weekly estimate, via e-mail, of the freight charges to
be paid on behalf of Purchaser that week with agreed-upon supporting
documentation, and Purchaser shall pay such estimated amounts so that Nortel
Networks Inc. and Nortel Networks UK Limited (as the case may be) receives
payment accordingly by 5:00pm (local time) on Friday that week (or, if such
Friday is not a Business Day, by 5:00pm (local time) next Business Day). Each
invoicing Provider, other than Nortel Networks Inc and Nortel Networks UK
Limited, shall issue monthly an aggregate and consolidated freight invoice to
Purchaser which invoice shall be payable in accordance with the provisions of
Section 4(e)(iii); Nortel Networks Inc. and Nortel Networks UK Limited shall
issue monthly aggregate and consolidated freight invoices which invoices shall
show amounts paid in respect of weekly freight invoices that month and shall set
out the true-up adjustment payments necessary to reconcile any differences
between that month’s accumulated weekly payments and the actual freight Pass
Through Expenses for such month; the relevant Parties shall pay such true-up
payments in accordance with the provisions of Section 4(e)(iii).
          (v) [*].
          (vi) All amounts referenced in this Agreement, and all amounts
invoiced and paid under this Agreement, shall be in U.S. dollars, save that
(i) invoices issued by NNUK shall be issued and paid in pounds sterling,
(ii) invoices issued by NN Ireland shall be issued and paid in euros and (iii)
the Parties may mutually agree and specify in invoices alternative currency
arrangements.
          (vii) Unless otherwise directed by Purchaser in writing, Sellers shall
deliver all invoices under this Agreement to Ciena Corporation, Accounts Payable
(NBS), 1201 Winterson Road, Linthicum, Maryland 21090 or, for freight invoices
to be delivered by email, to NBSFreightInvoices@ciena.com with a copy to
jdonley@ciena.com.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



          (viii) Unless otherwise directed by Sellers in writing, Purchaser
shall pay all amounts in accordance with the payee details set out on each
invoice.
     (f) Taxes
          (i) Except as otherwise provided below in Section 4(f)(iii) and (v),
charges for Services are exclusive of Taxes, and in particular (without
limitation) are expressed to be exclusive of VAT. If the provision of Services
is subject to or would give rise to or gives rise to any sales Tax, use or
service Tax, excise Tax, VAT, goods and services Tax or any other, similar Tax
(together, a “Sales Tax”), then the applicable Recipient shall:
          (A) where the provision of Services is subject to VAT in the European
Union and the liability to account for such VAT to a Tax Authority is a
liability of a Provider, in addition to the fee payable for the provision of
such Services, pay to the relevant Provider a sum equal to the amount of such
VAT (but for the avoidance of doubt excluding any interest or penalties thereon)
upon the relevant Provider delivering an appropriate valid VAT invoice to the
applicable Recipient;
          (B) where the provision of Services is subject to VAT in the European
Union and the liability to account for such VAT to a Tax Authority is a
liability of the Recipient (whether under section 8 of the United Kingdom Value
Added Tax Act 1994 or similar or equivalent provisions in any member state of
the European Union or elsewhere), the Purchaser shall or shall procure that the
Recipient shall promptly account for all applicable VAT to the relevant Tax
Authority;
          (C) in respect of any VAT not described in Section 4(f)(i)(A) and (B),
account for any such VAT directly to the applicable Tax Authority or, if such
VAT is payable by, or is to be collected by, a Provider, shall pay the Provider
such amount of VAT as is due (but for the avoidance of doubt excluding any
interest or penalties thereon) upon the relevant Provider delivering an
appropriate valid VAT invoice to the applicable Recipient; and
          (D) in respect of any such Sales Taxes other than VAT, pay the amount
of any such Sales Taxes directly to the applicable Tax Authority or, if such
Sales Taxes are payable by, or are to be collected by, a Provider, shall pay the
Provider such amount of Sales Taxes as is due. Such Provider shall identify any
such Tax as a separate line item on each invoice, unless Taxes are required
under the Law of the relevant jurisdiction to he included in the price. Upon
request from a Provider, a Recipient shall submit to such Provider an original
receipt (or such other evidence as shall be reasonably satisfactory to such
Provider) evidencing the payment of Taxes by the Recipient to the applicable Tax
Authority under this Section 4(f)(i)(D).
          (ii) A Recipient and a Provider will cooperate reasonably with one
another to reduce or eliminate, or maximize the potential for the refund or
recovery of, any applicable Sales Taxes to the extent allowed under applicable
law, including through the provision by either Party to the other Party any
certification, form, legally valid invoice or other documentation reasonably
requested by such other Party to allow for such reduction, elimination, refund
or recovery of

20



--------------------------------------------------------------------------------



 



such Sales Taxes, provided that, this clause shall not apply to a TSA EMEA
Seller to the extent that the provisions of this Section 4(f)(ii) are
inconsistent with the provisions in Clauses 11.20.3 and 11.20.4 of the EMEA ASA
when read together with the exclusions to those provisions in Clause 11.20
(A) to (G) of the EMEA ASA
          (iii) If any Taxes, other than Sales Taxes, are required to be
deducted or withheld under applicable law from any payments made by a Recipient
to a Provider hereunder, then such Recipient shall withhold the required amount
and promptly pay such Taxes to the applicable Tax Authority. The amounts
withheld pursuant to this Section 4(f)(iii), except to the extent a Gross-Up
Amount is paid with respect to such amounts under Section 4(f)(v), shall be
treated for all purposes of this Agreement as having been paid to the relevant
Provider in respect of whom such deduction and withholding was made by such
Recipient.
          (iv) A Recipient and a Provider will cooperate reasonably with one
another to reduce or eliminate any applicable withholding taxes to the extent
allowed under applicable Law. Without prejudice to the generality of the
foregoing sentence, the Provider shall provide to Recipient (and/or file with a
Tax Authority as appropriate under applicable Law) any certification, form or
other documentation (appropriately completed) that it is legally entitled to
provide (or file) and which under applicable law would reduce or eliminate any
requirement of the Recipient to deduct or withhold Taxes from payments made to
the Provider under this Agreement, provided for the avoidance of doubt that no
Gross-Up Amount shall be required to be paid under Section 4(f)(v) hereof to the
extent that any Provider fails to comply with its obligation under this
sentence.
          (v) In the event Taxes, other than Sales Taxes, are withheld by the
Recipient from any payment for Services hereunder, then after the filing of the
tax return for the taxable year in which the relevant payment was made by the
relevant Provider or the tax group of which such Provider was a member (such tax
group, the “Provider Group”), an officer of the relevant Provider or, if
applicable, the Provider Group, shall be entitled to deliver to the withholding
Recipient a written certification representing to the withholding Recipient
whether and to what extent the taxes withheld from payments for Services during
such taxable year were creditable or deductible against taxes to be paid by such
Provider or, if applicable, such Provider Group for such year and the extent to
which they were not (the “Creditable Amount” and the “Un-creditable Amount”,
respectively), together with supporting information reasonably necessary to
permit the confirmation of the degree of creditability or deductibility asserted
and a calculation of the “Gross-Up Amount” (as defined below) (the “Withholding
Tax Information Certificate”). In the case in which the relevant Provider or, if
applicable, the relevant Provider Group has more tax attributes available to it
than necessary to reduce taxes payable to zero in any given tax year in which
any taxes are withheld under this Section 4(f)(v), the order of deemed use of
such attributes shall be determined by applicable law to the extent it so
provides and otherwise by using the credit for tax withheld under this
Section 4(f)(v) ratably by value with other tax attributes available to reduce
taxes payable. If the withholding Recipient disagrees with the calculation of
the Creditable Amount, Un-creditable Amount or Gross-Up Amount, it shall notify
the relevant Provider of such disagreement in writing, setting forth in
reasonable detail the particulars of such disagreement, within thirty (30) days
after their receipt of the Withholding Tax Information Certificate. In the event
that the withholding Recipient does not provide such a notice of disagreement
within such thirty (30) day period, it shall be deemed to have accepted the

21



--------------------------------------------------------------------------------



 



Withholding Tax Information Certificate and the calculation of the Creditable
Amount, Un-creditable Amount or Gross-Up Amount delivered by the relevant
Provider, which shall be final, binding and conclusive for all purposes
hereunder and shall be treated as a final determination made on the day falling
immediately after the end of such thirty (30) day period. In the event any such
notice of disagreement is timely provided, the relevant Provider and Recipient
shall use commercially reasonable efforts for a period of thirty (30) days (or
such longer period as they may mutually agree) to resolve any disagreements with
respect to the calculations of the Creditable Amount, Un-creditable Amount or
Gross-Up Amount. If, at the end of such period, they are unable to resolve such
disagreements, then the Independent Auditor as arbitrator (or such other
independent accounting firm of recognized national standing as may be mutually
selected by the Provider and the Recipient) (the “Accounting Arbitrator”) shall
resolve any remaining disagreements. The Accounting Arbitrator shall determine
as promptly as practicable, but in any event within thirty (30) days of the date
on which such dispute is referred to the Accounting Arbitrator, only with
respect to the remaining disagreements submitted to the Accounting Arbitrator,
whether and to what extent (if any) the Creditable Amount, Un-creditable Amount
or Gross-Up Amount require adjustment. The fees and expenses of the Accounting
Arbitrator shall be paid by the Provider and the Recipient equally. The
determination of the Accounting Arbitrator shall be final, conclusive and
binding on the Parties. The date on which the Creditable Amount, Un-creditable
Amount and Gross-Up Amount is finally determined in accordance with this
Section 4(f)(v) is hereinafter referred as to the “Determination Date.” Within
10 business days of the Determination Date, the withholding Recipient shall pay
to the relevant Provider by wire transfer of immediately available funds the
Gross-Up Amount. For purposes of this Section 4(f)(v), the “Gross-Up Amount”
shall mean such additional amounts so that the net amount actually received by
the Provider that was subject to the withholding or deduction is equal to
(i) the amount that such Provider would have received had no such withholding or
deduction been required minus (ii) the Creditable Amount. In the event that in
any taxable year subsequent to the year in which any amount is withheld from
payment by a Recipient hereunder all or any portion of any amount withheld that
was previously an Un-creditable Amount becomes creditable against taxes, then
the relevant Provider who previously received a payment pursuant to this Section
shall refund to the withholding Recipient the Gross- Up Amount attributable to
the newly creditable amount.
          (vi) Where any adjustment is made to the price or charge for a Service
subject to VAT after an invoice has been issued, then either (i) the applicable
Recipient shall pay to the applicable Provider an amount equal to any additional
VAT that becomes due to be accounted for by the relevant Provider to a Tax
Authority as a result of such increase, with payment to be made by the
applicable Recipient upon the relevant Provider delivering an appropriate valid
VAT invoice to the applicable Recipient (where the price or charge is adjusted
upwards) or (ii) the applicable Provider shall issue a valid VAT credit note or
equivalent to the applicable Recipient in respect of the adjustment (where the
price or charge is adjusted downwards) and to the extent any Excess VAT is
actually recovered and retained by a Provider (it being the obligation of any
Provider having received Excess VAT and accounted for such Excess VAT to a Tax
Authority to use reasonable efforts to seek a refund or a credit) or is
creditable by a Provider (or a VAT group of which a Provider is a member)
against any VAT liability, pay such Excess VAT to the relevant Recipient, and
for the purposes of this Section 4(f)(vi), “Excess VAT” means the VAT actually
paid (after deducting any previous refund under this Section 4(f)(vi)) by the
Recipient that would not have been payable had the price or charge for the

22



--------------------------------------------------------------------------------



 



Service at all times reflected the relevant adjustment, provided that no payment
shall be due under this Section 4(f)(vi) from a Provider where any part of the
consideration (inclusive of VAT) payable pursuant to the invoice which is
subject to adjustment under this Section 4(f)(vi) remains outstanding.
     5. Indemnity and Disclaimer of Warranty
[*]
     (f) Notwithstanding anything herein to the contrary, no Person may first
make any claim under this Agreement more than sixty (60) days after the
termination or expiration of the Term.
     (g) [*]
     (h) In the event that Sellers are finally determined by an arbitrator or
court of competent jurisdiction to be liable to Purchaser for funds under this
Agreement, Purchaser shall have the option of withdrawing such amount from the
Transition Services Escrow Amount (subject to the limitations in
Section 2(g)(iv)), to the extent such liabilities remain unsatisfied despite
Purchaser’s reasonable attempts to collect such funds from the applicable Seller
or Provider, and such funds remain available in the Transition Services Escrow
Amount. This Section 5(h) shall not be construed as limiting Seller’s liability
to Purchaser to such amounts as may remain in the Transition Services Escrow
Amount. For purposes of clarity, Sellers may exercise their rights to draw down
the Transition Services Escrow Amount in accordance with Section 2(g) to the
extent that the draw down amounts exceed the value of any outstanding claims
Purchaser may have at the time such Sellers’ right to draw down arises (for
example, if Sellers are otherwise entitled to a draw down amount of [*], and
Purchaser has outstanding claims under the Agreement in the amount of [*] at
such time, then Sellers may draw down [*]).
[*]
     6. Disclaimer of Warranty
     There are no warranties, representations or conditions, express or implied,
statutory or otherwise between the Parties under this Agreement except as
specifically set forth in this Agreement and in any of the other Transaction
Documents. EACH PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES AND CONDITIONS NOT
EXPRESSLY PROVIDED UNDER THE TRANSACTION DOCUMENTS, WHETHER STATUTORY, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OR CONDITION OF, NON-INFRINGEMENT,
MERCHANTABILITY, FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE (EVEN IF ON
NOTICE OF SUCH PURPOSE), CUSTOM OR USAGE IN THE TRADE.
     7. Confidentiality
     (a) Confidential Information
     Secret or confidential information, including any business, marketing,
technical, scientific, manufacturing, financial, orders, forecasts, plans,
design, drawings and specifications
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



or other information of the Providers, Purchaser or their respective Affiliates
(the “Disclosing Party”) which, at the time of disclosure, is designated as
confidential (or like designation), is disclosed in circumstances of confidence,
or would be understood by the Parties, exercising reasonable business judgment,
to be confidential (“Confidential Information”) that is or has been provided to
Purchaser, Providers or their respective Affiliates, as applicable (the
“Receiving Party”), will be treated as confidential and not further disclosed,
without the prior written consent of the Disclosing Party, except as provided in
this Section 7. Notwithstanding the foregoing, “Confidential Information” shall
not include (i) such information that is or becomes available to the general
public through no fault of the Receiving Party or its Affiliates or any of their
respective Representatives (as defined below), or (ii) such information that is
or becomes available to the Receiving Party through other sources without
restriction on disclosure or use, provided that the source of such information
was not known to the Receiving Party, its Affiliates or their respective
Representatives to be bound by a confidentiality agreement with the Disclosing
Party, its Affiliates or their respective Representatives with respect to such
information, or to be otherwise prohibited from furnishing or making available
such information to the Receiving Party, its Affiliates or their respective
Representatives by a contractual, legal or fiduciary obligation, or (iii) any
information that the Receiving Party can establish that it, its Affiliates or
its Representatives independently developed without reference to or use of any
Confidential Information of the Disclosing Party or any derivative thereof.
Notwithstanding the foregoing, (i) if any Receiving Party is served with a
subpoena or other legal process (or a request from applicable regulators)
requiring the production or disclosure of, or otherwise on the advice of its
counsel is required by Law to disclose, any Confidential Information of the
Disclosing Party, then the Receiving Party will, if permitted under applicable
Law or legal process, promptly notify the Disclosing Party, and will in good
faith attempt to permit the Disclosing Party at the Disclosing Party’s expense
to intervene and contest such disclosure or production and, if such contest is
unsuccessful, will disclose only that portion of the Disclosing Party’s
Confidential Information as is necessary to comply with the applicable subpoena
or other legal process, (ii) if the Receiving Party is a Joint Administrator,
the Receiving Party shall be permitted to make any disclosure as may be
necessary to comply with legal or other requirements, such as under the
Statement of Insolvency Practice or any similar or equivalent practice
requirements, or any practice as required by the Joint Administrator’s
regulatory body as administrators of the TSA EMEA Sellers, or to comply with its
duties and obligations as administrators of a TSA EMEA Seller, and (iii) if
required under any Bankruptcy Proceeding, any Receiving Party shall be
authorized to disclose Confidential Information to (A) any member of any
committee of creditors which may include the holders of, or investment managers
for holders of, equity or debt securities of the Main Sellers, including those
of (x) the Official Committee of Unsecured Creditors in the Chapter 11 Cases and
(y) the Ad-Hoc Committee of Bondholders in the Chapter 11 Cases and the CCAA
Cases, (B) the United States Trustee for the District of Delaware in the
Chapter 11 Cases, (C) any monitor, administrator, trustee or similar appointed
official in any foreign proceedings, including (x) the Joint Administrators and
(y) Ernst & Young Inc., as the court-appointed monitor in connection with the
CCAA Cases, and with respect to each of the foregoing persons described in
clauses (A), (B) or (C), any employees, agents, advisors (including attorneys,
accountants, investment banks and consultants) and other representatives thereof
or (D) as may otherwise be required under any Laws as may be applicable to the
Sellers from time to time, any legal process before, or any order of, a
Bankruptcy Court or any other court before which bankruptcy or insolvency
proceedings related

24



--------------------------------------------------------------------------------



 



to the Sellers are held from time to time; provided, that if disclosure of
Confidential Information of Purchaser or its Affiliates is made pursuant to
clauses (A) or (C) above, such disclosure shall only be made by any Seller or
Provider to Persons who are legally bound by confidentiality obligations
comparable to those set forth in this Section.
     (b) Access to the Providers’ Information Systems
     The provision of certain Services will allow for Authorized Workers to
access Providers’ Information Systems, and such access will be governed by the
terms and conditions set forth in this Agreement, including Section 7, and in
Exhibit D attached hereto. In the event that the provision of a Service requires
the Providers’ employees to access Purchaser’s information systems, such access
shall be granted and governed by reciprocal terms and conditions (i.e.,
reversing the identity of the parties in Exhibit D).
     (c) Non-Disclosure
     Subject to Section 7(a), Purchaser (if the Receiving Party is Purchaser or
its Affiliate) and the Providers (if the Receiving Party is a Provider or its
Affiliate) agree that such Receiving Party will (i) allow access to the
Disclosing Party’s Confidential Information only to the directors, officers,
employees, agents and contractors (“Representatives”) of the Receiving Party
with a need to know such Confidential Information and (ii) take reasonable
precautions to maintain the confidentiality of the Disclosing Party’s
Confidential Information, which in no event will be less than those precautions
that such Receiving Party employs to protect its own proprietary information.
Confidential Information belonging to any Party that is not related to the
Transactions or the provision of Services hereunder but is unintentionally
disclosed to a Representative of the other Parties during the Term of this
Agreement as an unintended result of the provision of the Services shall not be
further disclosed by such Representative to any other Representative of such
Receiving Party.
     8. Relationships Between the Parties
     Nothing in this Agreement shall cause the relationship between any Provider
and any Recipient to be deemed to constitute a partnership or joint venture
between them. No Provider and no Recipient shall have any authority, express or
implied, to bind, commit or act as agent for the other in any way except as
provided herein (including the Exhibits and Schedules hereto). Each Recipient
and each Provider shall be responsible for the salaries, payroll taxes,
severance costs and benefits of its own employees. Each of the Parties agrees
that the provisions of this Agreement as a whole are not intended to, and do
not, constitute control of other Parties or provide it with the ability to
control such other Parties, and each Party hereto expressly disclaims any right
or power under this Agreement to exercise any power whatsoever over the
management or policies of any other Party. Nothing in this Agreement shall
oblige any Party hereto to act in breach of the requirements of any Law
applicable to it.
     9. Access and Cooperation
     (a) Access

25



--------------------------------------------------------------------------------



 



     Purchaser shall, without charge, provide such reasonable access to its
premises and/or personnel, and such reasonable assistance as may be required for
the Providers to perform their obligations under this Agreement, to (i) the
Providers, (ii) any Affiliate of the Providers and/or (iii) a third-party
provider of the Services with whom the Providers have contracted for such
Service, provided in all cases that such parties have agreed to confidentiality
restrictions at least as rigorous as those required under Section 7. The
Purchaser acknowledges that, especially at the outset of the Term, it will be
important to afford the Sellers as much access as reasonably practicable to
relevant Transferred Employees and Business NPWs. If any Party has access
(either on-site or remotely) to any other Party’s computer systems and/or
information stores in relation to the Services, such access shall be in
accordance with Section 7(b). Each Party shall limit such access to those of its
Representatives with a good faith need to have such access in connection with
the Services and who, if required by the provisions of this Agreement, have been
duly authorized or approved to have such access, and shall follow all of the
other Parties’ security rules and procedures for restricting access to their
computer systems. All user identification numbers and passwords disclosed by any
Party to another Party and any information obtained by any Party as a result of
such Party’s access to and use of another Party’s computer systems shall be
deemed to be, and treated as, Confidential Information of the Disclosing Party
hereunder in accordance with the provisions set forth in Section 7, with the
same degree of care as such Receiving Party uses for its own information of a
similar nature, but in no event a lower standard than a reasonable standard of
care. The Providers and Purchaser shall cooperate in the investigation of any
apparent unauthorized access to any computer system and/or information stores of
any Party. These provisions concerning computer access shall apply equally to
any access and use by a Party of another Party’s electronic mail system,
electronic switched network, either directly or via a direct inward service
access or calling card feature, data network or any other property, equipment or
service of another Party, and any third-party software that may be accessible by
any Party in connection with this Agreement.
     (b) Cooperation
     Each Party shall use commercially reasonable efforts, and shall use
commercially reasonable efforts to cause its respective Affiliates and
third-party service providers, to timely cooperate with the other Party in all
matters relating to the provision and receipt of the Services, and shall perform
all obligations hereunder in good faith and in accordance with principles of
fair dealing. Each Recipient, at its own cost, shall: (i) comply with its duties
to cooperate as set forth in this Agreement or any subsequent Work Orders,
(ii) notwithstanding any Provider’s obligation to provide any Services under
this Agreement, use its reasonable endeavors to become self-sufficient in
respect of the Services as soon as practical following the Closing, and
(iii) comply with all reasonable operating standards and policies prescribed in
writing by the other Party (acting reasonably) with respect to any Service, to
the extent that such operating standards and policies are not otherwise in
conflict with this Agreement.
     (c) Firewall Protection
     Prior to performance of certain Services, and/or in connection with the
termination of Services hereunder, action may need to be taken to insulate the
Providers’ or the Recipient’s, as applicable, and/or their respective
Affiliates’ operations, assets, proprietary information, software, equipment or
data from that of the other Parties (such insulation being referred to

26



--------------------------------------------------------------------------------



 



hereinafter as a “Firewall”). Each Party shall give notice to the other Parties
indicating what aspects of the notifying Party’s business information, if any,
need to be isolated, the nature of the activities necessary to accomplish such
isolation and the expected time involved. Nothing in this Section 9 shall
relieve the Parties of their obligations pursuant to this Agreement.
     10. Regulatory Matters
     The Sellers will reasonably cooperate with Purchaser and any regulatory
authorities that supervise Purchaser in order to assist Purchaser in satisfying
any regulatory requirements applicable to entities that provide services to
Purchaser. To the extent that such cooperation necessitates a Change, it will be
so treated pursuant to Section 5 of Schedule D (Governance).
     11. Assignment
[*]
     12. Force Majeure/Delay
     Except for the obligation to pay money, and notwithstanding any other
provision of this Agreement, no Party will be responsible for delays in or
suspension of performance caused by a Force Majeure Event that occurs after the
date of this Agreement. Each Party shall use commercially reasonable efforts to
remedy as soon as practicable the situation caused by such Force Majeure Event
and remove, so far as possible and as soon as practicable, the cause of its
inability to perform or comply. The affected Party will promptly notify the
other Party, either orally or in writing, upon learning of the occurrence of
such Force Majeure Event.
     13. Entire Agreement
     This Agreement (which includes all Work Orders, Schedules Exhibits, and any
Annexes to Schedules), together with the ASA, the EMEA ASA and the other
Transaction Documents set forth the understanding of the Parties relating to the
subject matter hereof, and all prior or contemporaneous understandings and
agreements, whether written or oral, among the Parties are superseded by this
Agreement, the ASA, the EMEA ASA and the other Transaction Documents, and all
such prior or contemporaneous understandings and agreements are hereby
terminated.
     14. Conflicts
     To the extent the ASA or EMEA ASA, or any other document or other agreement
executed in connection with the ASA or EMEA ASA, is in conflict with any term or
provision of this Agreement with respect to any Service expressly described in
an Exhibit, Schedule or Work Order, this Agreement will take precedence (except
for the provisions contained in Section 5.28 of the Sellers Disclosure Schedule,
which will take precedence). To the extent of any conflict between any Exhibit,
Schedule and/or Work Order and any provision contained in the Terms and
Conditions of this Agreement, the provision contained in the Terms and
Conditions of this Agreement will take precedence to the extent of such
conflict.
 

[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



     15. Third-Party Rights
     The acknowledgements, rights, undertakings, representations or warranties
contained in this Agreement and expressed to be for the benefit of the Joint
Administrators or a Provider who is not a Seller (including without limitation
by reference to such persons directly or indirectly by means of other defined
terms) (collectively, the “Third Party Provisions”) shall inure to, are
expressly intended to be for the benefit of, and shall be enforceable by, each
of the Joint Administrators or the Providers who are not a Seller and their
successors, permitted assigns or representatives (collectively, the “Third Party
Beneficiaries”), as applicable, and shall be binding on the Purchaser and its
successors and permitted assigns. In the event that the Third Party
Beneficiaries seek to enforce the Third Party Provisions they shall: (A) first
notify the Sellers that they intend to bring such claim; and (B) agree to notify
the Sellers and liaise with the appropriate Sellers regarding the conduct of the
claim and agree to adhere to any reasonable request of any Seller in relation to
the conduct of those claims, save that any such Seller shall not prevent the
claim being brought or require an unreasonable settlement of the claim. The
Sellers shall use reasonable endeavours to co-ordinate multiple claims by Third
Party Beneficiaries which arise out of the same circumstances or events.
     In the event that any Party or any of its successors or permitted assigns
(A) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger,
or (B) transfers all or a majority of its properties and assets to any Person,
as permitted under this Agreement, then, and in each such case, proper provision
shall be made so that the successors and permitted assigns of such Party, assume
the obligations thereof contained in the Third Party Provisions or otherwise in
this Agreement. Except as provided in this Section 15, this Agreement is for the
sole benefit of the Parties and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
     16. Notices
     All legal notices and claims required or permitted to be given hereunder
shall be in writing and shall be delivered to the Service Coordinators and,
where the communication is to a Seller or Purchaser, in accordance with the
notice provisions set forth in Section 11.7 of the ASA and Clause 17 of the EMEA
ASA for the applicable Seller or Purchaser. All business and commercial notices,
requests, instructions, demands or other communications shall be delivered to
the Service Coordinators and any primes that may be listed in the appropriate
Schedules.
     17. Counterparts
     This Agreement may be executed by the Parties hereto in one or more
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
     18. Amendment; Waiver
     Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Parties, or in

28



--------------------------------------------------------------------------------



 



the case of a waiver, by the Party against whom the waiver is to be effective.
No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise provided herein, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.
     19. Severability
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
     20. Survival
     Section 1 (Definitions), Section 2(i) (Intellectual Property, Technology,
and Data) except Section 2(i)(iv)(a), Section 3(i) (Payment upon Termination of
Agreement), Section 4(a) (Charges), Section 4(e) (Invoices), Section 4(f)(v),
Section 5 (Indemnity and Disclaimer of Warranty) subject to the sixty (60) day
timing limit in Section 5(f), Section 7 (Confidentiality), Section 14
(Conflicts), Section 16 (Notices) and Section 24 (Governing Law) shall survive
any termination or expiration of this Agreement. Such sections shall also
survive any termination of the ASA or the EMEA ASA.
     21. Certain Phrases; Calculation of Time; Consents and Approvals
     In this Agreement (a) the words “including” and “includes” mean “including
(or includes) without limitation”, (b) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement and not to any particular provision of this
Agreement, and Section, Exhibit and Schedule references are to the Sections,
Exhibits and Schedules to this Agreement unless otherwise specified, and (c) in
the computation of periods of time from a specified date to a later specified
date, unless otherwise expressly stated, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”. If the
last day of any such period is not a Business Day, such period will end on the
next Business Day. Where any Party’s consent or approval is required by this
Agreement, such Party shall not unreasonably delay or deny such consent or
approval unless such consent or approval is expressly stated to be in such
Party’s sole discretion. Words and abbreviations used herein which have
well-known technical or trade meanings are used in accordance with such
recognized meanings.

29



--------------------------------------------------------------------------------



 



     22. Headings
     Headings contained in this Agreement are for reference purposes only. They
shall not affect in any way the meaning or interpretation of this Agreement.
     23. Work Orders, Schedules and Exhibits
     All Work Orders, Schedules and Exhibits to this Agreement (together with
any annexes to such Work Orders, Schedules and Exhibits) are incorporated into
and are hereby made a part of this Agreement, including the following Exhibits
and Schedules:

     
Exhibit A
  IT Spaces
Exhibit B
  Additional Employees
Exhibit C
  Form of Work Order
Exhibit D
  Access to Providers’ Information Systems
Exhibit E
  Headcount Plan
Exhibit F
  Product Volume Plan
Exhibit G
  Object Code Licensed Software
Exhibit H
  Purchaser Third Party Consents
 
   
Schedule B
  Services
Schedule C
  Service Levels
Schedule D
  Governance
Schedule E
  Charges
Schedule F
  Migration

     24. Governing Law
     (a) Any questions, claims, disputes, remedies or Actions arising from or
related to this Agreement, and any relief or remedies sought by any Parties,
shall be governed exclusively by the Laws of the State of New York without
regard to the rules of conflict of laws of the State of New York or any other
jurisdiction; provided, however, that any questions, claims, disputes, remedies
or Actions arising from or related to Sections 5(i), (j) and (k) and any
questions, claims, disputes, remedies or Actions arising from or related to
(i) the capacity of the Joint Administrators to act as agents of the TSA EMEA
Sellers, (ii) the personal liability of the Joint Administrators, their firm,
partners, employees, advisors, representatives or agents, (iii) their
qualification to act as insolvency practitioners in accordance with Part XIII of
the Insolvency Act, (iv) their appointment as joint administrators of the TSA
EMEA Sellers and their status as such, or (v) the statutory duties of the Joint
Administrators or the legal obligations solely in relation to the exercise of
their powers, duties or functions as administrators of the TSA EMEA Sellers
under the Insolvency Act or any other applicable legislation or statutory
instrument, shall be governed by English law and subject to the exclusive
jurisdiction of the English courts.
     (b) Except for questions, claims, disputes, remedies or actions arising
from or related to items (i) through (v) of Section 24(a), which shall be
subject to the exclusive jurisdiction of the English courts, all disputes under
this Agreement, including with respect to the interpretation

30



--------------------------------------------------------------------------------



 



of any provision of the Agreement and with respect to the performance by
Provider or Purchaser, shall be resolved in accordance with Section 9 of
Schedule D (Governance)
     (c) The Parties agree that irreparable damage may occur in the event that
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached. Subject to the prior exhaustion
of the escalation procedures set forth in Section 9(a) of Schedule D
(Governance) it is accordingly agreed that, in addition to any other remedy
available at Law, each of the Parties shall be entitled to seek equitable relief
to prevent or remedy breaches of this Agreement, without the proof of actual
damages, including in the form of an injunction or injunctions or orders for
specific performance in respect of such breaches. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy. For clarity, the Parties agree that nothing in this paragraph
shall be interpreted to increase the liability of any Party or other Person
hereunder beyond the scope of the limitations set forth in this Agreement.
     (d) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24(d).
     25. No Joint Liability
     Notwithstanding anything herein to the contrary, the obligations of each
Seller hereunder shall be several and not joint. The failure of any Seller to
provide, or to cause any Provider to provide, any Service hereunder shall not
relieve any other Seller of its obligation to provide Services hereunder, and no
Seller shall be responsible for the failure of any other Seller to provide the
Services or Losses incurred by Purchaser, or any Affiliates thereof, as a result
of or in connection with such failure.
     26. IT Spaces
     (a) Purchaser acknowledges that certain equipment (including but not
limited to voice and data networking, and midrange computing) owned by the
Providers or affiliates of Providers (the “NBS Equipment”) will remain at sites
occupied by Recipients or tenants or subtenants of Recipients post-Closing (the
“Equipment Premises”) during the Term and that the Providers’ employees and
Providers’ Third Party contractors or service providers will utilize such
equipment to fulfill the obligations of Sellers to Purchaser under this
Agreement and to provide services to Sellers or affiliates of Sellers and Third
Parties. Providers or affiliates of Providers shall retain title to the NBS
Equipment and Purchaser and Recipients shall not sell, transfer, lease,
mortgage, borrow against, pledge or otherwise transfer or create a legal or
equitable

31



--------------------------------------------------------------------------------



 



interest by any Third Party in the NBS Equipment. At the end of the Term,
Providers shall have a reasonable period and Recipients shall permit Providers
to have reasonable access to the Equipment Premises to relocate the NBS
Equipment.
     (b) The Providers’ employees and Providers’ Third Party contractors or
service providers will have sole and exclusive access to the NBS Equipment and
the space within the Equipment Premises where the NBS Equipment is located,
including but not limited to wiring rooms, data centers, and other equipment
rooms, as specified in Exhibit A (the “Equipment Rooms”), and shall be permitted
uninterrupted access to the Equipment Rooms as necessary in order to maintain
and operate the NBS Equipment as herein contemplated. It is understood and
agreed that Recipients and its employees, agents, invitees (including building
janitorial and maintenance workers), customers and guests shall not be permitted
to access or use the NBS Equipment, except in the event of an emergency or in
the presence of, and with the consent and assistance of, the Providers’
employees, subject to any security procedures which the Providers may from time
to time reasonably require. Purchaser (a) shall use commercially reasonable
efforts to ensure that the environment maintained in the Equipment Rooms,
including the continued supply of any electricity, cleaning, heating,
ventilation and air conditioning services in such areas, will at all times be
substantially the same as such conditions exist as of the Closing Date, and
(b) will not charge Providers rent or the cost of any building-supplied
electricity, cleaning, heating, ventilation and air conditioning services.
Recipients shall not be liable for any damage or loss to the NBS Equipment
except to the extent such damage or loss is caused by the Recipients’ employees
and agents.
[Remainder of page intentionally left blank]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

            NORTEL NETWORKS CORPORATION,
on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(i) of the Sellers Disclosure Schedule
      By:   /s/ Anna Ventresca         Name:   Anna Ventresca        Title:  
General Counsel-Corporate and Corporate Secretary            By:   /s/ John
Doolittle         Name:   John Doolittle        Title:   Senior Vice-President,
Finance and Corporate Services        NORTEL NETWORKS LIMITED,
on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(ii) of the Sellers Disclosure Schedule
      By:   /s/ Anna Ventresca         Name:   Anna Ventresca        Title:  
General Counsel-Corporate and Corporate Secretary            By:   /s/ John
Doolittle         Name:   John Doolittle        Title:   Senior Vice-President,
Finance and Corporate Services        NORTEL NETWORKS INC.,
on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(iii) of the Sellers Disclosure Schedule
      By:   /s/ Anna Ventresca         Name:   Anna Ventresca        Title:  
Chief Legal Officer     

[Signature page to Transition Services Agreement]

33



--------------------------------------------------------------------------------



 



            NORTEL NETWORKS UK LIMITED (in administration) by Alan Bloom, as
Joint Administrator (acting as agent only and without any personal liability
whatsoever)
      By:   /s/ Alan Bloom         Name:   Alan Bloom        Title:   Joint
Administrator        NORTEL NETWORKS (IRELAND) LIMITED (in administration) by
Alan Bloom, as Joint Administrator (acting as agent only and without any
personal liability whatsoever)
      By:   /s/ Alan Bloom         Name:   Alan Bloom        Title:   Joint
Administrator        Signed in his own capacity and for and on behalf of the
Joint Administrators without personal liability and solely for the benefit of
the provisions of this Agreement expressed to be conferred on or given to the
Joint Administrators:
      By:   /s/ Alan Bloom         Name:   Alan Bloom        Title:   Joint
Administrator   

34



--------------------------------------------------------------------------------



 



         

            CIENA CORPORATION
      By:   /s/ Gary B. Smith         Name:   Gary B. Smith        Title:  
President and Chief Executive Officer            By:   /s/ David M. Rothenstein
        Name:   David M. Rothenstein        Title:   Senior Vice President,
General Counsel and Secretary   

[Signature Page to Transition Services Agreement]

35